                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ELASTICSEARCH, INC., et al.,                      Case No. 19-cv-05553-YGR (AGT)
                                                        Plaintiffs,
                                   8
                                                                                             ORDER TO SUBMIT DECLARATION
                                                  v.                                         REGARDING SANCTIONS DISPUTE
                                   9
                                                                                             AND SETTING DISCOVERY
                                  10       FLORAGUNN GMBH,                                   HEARING
                                                        Defendant.                           Re: Dkt. No. 100
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           On May 4, 2021, the Court found that floragunn freelance programmers Mikael

                                  14   Gustavsson and Sergii Bondarenko were floragunn’s managing agents and ordered floragunn to

                                  15   produce both witnesses for remote video deposition by May 14. ECF No. 97. The Court denied

                                  16   Elastic’s request for non-appearance sanctions without prejudice to renewal if either witness failed

                                  17   to appear. Id. Elastic noticed the programmers’ depositions for May 12 and 13; neither witness

                                  18   appeared; and on May 21, after meeting and conferring with floragunn, Elastic renewed its Rule

                                  19   37 sanctions request via joint letter. ECF No. 100.

                                  20           In the joint letter, floragunn argues that sanctions are not warranted because it “has used its

                                  21   best efforts to compel the witnesses to appear” for a deposition—including “threaten[ing]

                                  22   termination of their freelance contracts if they did not appear”—“but they have refused.”1 Id. at 6.

                                  23   floragunn represents that it “has consulted with German labor counsel, and will be sending

                                  24   Messrs. Bondarenko and Gustavsson letters the week of May 23, 2021 terminating their respective

                                  25

                                  26   1
                                         floragunn emailed each witness on May 6, 2021, advising that if they declined to appear for a
                                  27   remote video deposition on or before May 14, “floragunn will have no choice but to terminate
                                       your freelance contract”; those emails and the witnesses’ respective responses confirming their
                                  28   refusal to appear are attached to the joint letter as Exhibit A (Gustavsson) and Exhibit B
                                       (Bondarenko).
                                   1   contracts with floragunn. In accordance with the terms of the [witnesses’] freelance agreements

                                   2   and German law, floragunn is required to provide four weeks notice of termination.” Id.

                                   3          Elastic responds that “floragunn’s purported threats to terminate its agreements with

                                   4   Messrs. Bondarenko and Gustavsson (following the Court’s May 4 order) are hollow: floragunn

                                   5   does not claim that it did terminate them or that floragunn does not employ them.” Id. at 3.

                                   6   According to Elastic, “both [witnesses] continue to perform work for floragunn: after their

                                   7   nonappearances last week, Mr. Bondarenko has made over a dozen commits to Search Guard’s

                                   8   code and Mr. Gustavsson has continued to open ‘issues’ on Search Guard’s public code

                                   9   repository.” Id. (emphasis omitted).

                                  10          By June 4, 2021, floragunn shall submit a declaration confirming (1) the date floragunn

                                  11   gave each witness written notice of termination and (2) the effective date of termination of each

                                  12   witness. A hearing on this dispute (ECF No. 100) as well as the parties’ other pending discovery
Northern District of California
 United States District Court




                                  13   dispute (ECF No. 101-3) will be held via Zoom on June 11, 2021, at 10:00 a.m.

                                  14          IT IS SO ORDERED.

                                  15   Dated: May 28, 2021

                                  16

                                  17
                                                                                                   ALEX G. TSE
                                  18                                                               United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
